                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA

                          CIVIL MINUTES—GENERAL

Case No. CV 21-4802 MWF (PVCx)                     Date: July 9, 2021
Title:   Skeino, LLC, et al. v. April Reis, et al.
Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

          Deputy Clerk:                             Court Reporter:
          Rita Sanchez                              Not Reported

          Attorneys Present for Plaintiff:          Attorneys Present for Defendant:
          None Present                              None Present

Proceedings (In Chambers): ORDER TO SHOW CAUSE RE: SUBJECT
                           MATTER JURISDICTION

        Plaintiffs Skeino, LLC (“Skeino FL”), Bjoern Coordt, and Rex Edward
initiated this action against Defendants April Reis, Christopher Reis, and SKEINO,
LLC (“Skeino CA”) on June 13, 2021, asserting state law claims for breach of
contract, breach of fiduciary duty, and negligence. (See generally Complaint
(Docket No. 1)). Plaintiffs attempt to invoke this Court’s diversity jurisdiction
pursuant to 28 U.S.C. § 1332. (Complaint ¶ 14).

       “[F]ederal courts have an independent obligation to ensure that they do not
exceed the scope of their jurisdiction.” Henderson ex rel. Henderson v. Shinseki,
562 U.S. 428, 434 (2011) (assessing whether a provision of a federal statute had
jurisdictional consequences).

       Jurisdiction under § 1332 requires that the amount in controversy exceed
$75,000 and that the parties meet the complete diversity rule. 28 U.S.C. § 1332(a);
Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 829 (1989). For complete
diversity to exist, the state citizenship of every plaintiff must differ from the state
citizenship of every defendant. Newman-Green, 490 U.S. at 829. In the case of
limited liability companies, the company is considered a citizen of every state of
which its owners or members are citizens. Johnson v. Columbia Props.
Anchorage, LP, 437 F.3d 894, 889 (9th Cir. 2006) (“We . . . join our sister circuits
and hold that, like a partnership, an LLC is a citizen of every state of which its
owners/members are citizens.”).


______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              1
                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA

                         CIVIL MINUTES—GENERAL

Case No. CV 21-4802 MWF (PVCx)                          Date: July 9, 2021
Title:      Skeino, LLC, et al. v. April Reis, et al.
        The Complaint does not specify the citizenship of the owners or members of
either Plaintiff Skeino FL or Defendant Skeino CA. (Complaint ¶¶ 2, 8). Instead,
Plaintiffs assert that Plaintiff Skeino FL is a Florida corporation with principal
place of business located in Fort Myers, Florida, and that Defendant Skeino CA is
a California corporation with its principal place of business in “the State of
California.” (Id.). Plaintiffs also state that Bjoern Coordt and Rex Tannahill are
“corporate officer[s]” of Skeino FL. (Id. ¶ 5). These facts are irrelevant for
determining Plaintiff’s and Defendant’s citizenship. Plaintiffs must identify the
citizenships of all of Plaintiff’s and Defendant’s owners or members. Without
such information, the Court cannot determine whether the complete diversity
requirement has been met.

      Accordingly, Plaintiffs are ORDERED TO SHOW CAUSE in writing, on
or before July 16, 2021, why this action should not be dismissed for lack of subject
matter jurisdiction. Plaintiff’s failure to respond by the above date will result in
dismissal of the action without prejudice.

      IT IS SO ORDERED.




______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              2
